DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.
 
Interview Recommendation
At this point, the Examiner recommends the applicant schedule an interview with the Examiner prior to filing a response.  There are several areas the Examiner would like to discuss that could bring the application closer to allowance.

Response to Arguments
Applicant’s arguments, regarding the drawing objection, the 112A and 112B rejections based upon the “staple firing member” have been fully considered and are persuasive.  The objections and rejections have been withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10 and 18, and all subsequent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly amended claim limitation “to sequentially fire staples from a longitudinal row” is not described in the disclosure.  This represents both a written description violation and a new matter situation.  Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1. 10 and 18, and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 10 and 18, the limitation “to sequentially fire staples from a longitudinal row” renders the claim indefinite, as it is unclear what the term “sequentially” refers to.  In the interest of compact prosecution, the Examiner will interpret this limitation to mean “as part of a sequence of events”.

Regarding claims 1, 10 and 18, the limitation “a longitudinal row” renders the claim indefinite, as no frame of reference is given to define what is longitudinal and in reference to what.  In the interest of compact prosecution, the Examiner will interpret this limitation to mean “the staples are aligned in a row”.

Regarding claims 1, 10 and 18, the limitation “said firing member is movable toward said end effector” renders the claim indefinite, as it is clear from the drawings that the 

Regarding claims 1, 10 and 18, the limitation “retract said firing member away from said end effector” renders the claim indefinite, as it is clear from the drawings that the firing member, 1550, resides (at least in part) within the end effector.  As such, it cannot move away from something it is already within.  In the interest of compact prosecution, the Examiner will interpret this to include a firing member that moves in a proximal direction relative to the handle.

Regarding claim 10, the limitation “in the event that said shaft assembly is: mounted to said first motorized surgical system; mounted to said second motorized surgical system; and not mounted to either the first motorized surgical system or the second motorized surgical system.” renders an impossibility, and is therefore indefinite.  Simply put, the shaft assembly cannot be both mounted to the first and second motorized surgical system and not mounted to them at the same time.  In the interest of compact prosecution, the examiner will interpret this as an or situation, choosing the items separately.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Boudreaux, (US 2014/0305988).  

Regarding claim 1, Boudreaux discloses; A shaft assembly (Fig. 54, End Effector 2000”) for use with a motorized surgical system ([0004], “FIG. 1 is a perspective view of a modular surgical system that includes a motor-driven surgical instrument and three interchangeable end effectors” – Fig. 1, motor driven surgical instrument 10), said shaft assembly comprising: 

a proximal attachment portion (Fig. 54, housing 2010”) movable relative to the motorized surgical system between a first position, in which said proximal attachment portion is mounted to the motorized surgical system ([0181], “a motor driven surgical instrument 10 that may be used in connection with a variety of surgical end effectors such as, for example, end effectors 1000, 2000 and 3000.”), and a second position, in which said proximal attachment portion is separated from the motorized Fig. 1 shows the various end effector options, including the embodiment of item 2000, detached from the drive system 10); 

a shaft (Fig. 54, elongated frame assembly 2020) extending from said proximal attachment portion; 

an end effector (Fig. 38, end effector tool head 2002) coupled to said shaft, wherein said end effector comprises a first jaw (Figs. 38-41, cartridge module 2060) movable between an open position ([0254] “FIGS. 54-56 depict the end effector 2000'' in an "open" position prior to use.”) and a closed position ([0254], “FIGS. 57 and 58 depict the end effector 2000 in its closed state.”);

a firing member (Fig. 39, closure beam assembly 2072) configured to engage the motorized surgical system when said proximal attachment portion is in the first position ([0224], “In various forms, the proximal end of the closure beam assembly 2072 is coupled to a closure nut 2084 that is threadably received on a threaded closure shaft 2080. The closure shaft 2080 defines a closure shaft axis CSA-CSA and has a female socket coupler 57 is attached to its proximal end to facilitate coupling of the closure shaft 2080 with a male coupler 51 attached to a first drive shaft in a surgical instrument. Rotation of the closure shaft 2080 in a first direction will cause the closure nut 2084 to drive the closure beam assembly 2072 in the distal direction "DD". Rotation of the closure shaft 2080 in an opposite direction will likewise result in the proximal travel of the closure nut 2084 and the closure beam assembly 2072.”), wherein said firing member (Fig. 39, closure beam assembly 2072) is movable toward said end effector when said first jaw  (Figs. 38-41, cartridge module 2060) is in the closed position ([0226], “Thus, when the closure beam assembly 2072 is advanced in the distal direction "DD" upon actuation of the first drive system in the surgical instrument, the firing nut 2110 will be carried in the distal direction "DD" within the closure nut assembly 2084.”) to sequentially fire staples (paragraph [0232] in its entirety describes the relationship between the staple firing member and the staple firing stroke, further, it describes the firing of the staples as part of a sequence of events) from a longitudinal row (Fig. 38 clearly shows the staples in a row); and 

a retraction crank (Fig. 54, saddle shaped slide 2162) rotatably mounted ([0228], “The slide 2162 is pivotally connected”) to said proximal attachment portion and movable along with said proximal attachment portion when said proximal attachment portion is moved relative to the motorized surgical system between the first position and the second position, wherein said retraction crank  (Fig. 54, saddle shaped slide 2162) is selectively engageable ([0254], “Once the drive coupler pin 2220 has been removed from the hole 2215, the proximal drive train portion 2202 (closure beam assembly 2072) may be moved in the proximal direction "PD" by moving the saddle shaped slide button 2162 proximally.”) with said firing member (Fig. 39, closure beam assembly 2072), and wherein said retraction crank is configured to retract said firing member away from said end effector when said proximal attachment portion is separated from the motorized surgical system in the second position ([0232], “the clinician may manually retract the retention pin 2180 to its starting position using the saddle shaped slide 2162”)([0232], “The clinician may retract the retention pin 2180 to its starting position prior to actuating the closure system 2070 to return the closure beam 2072 to its starting position”; [0254], “Once the drive coupler pin 2220 has been removed from the hole 2215, the proximal drive train portion 2202 (closure beam assembly 2072) may be moved in the proximal direction "PD" by moving the saddle shaped slide button 2162 proximally. Such movement of the button 2162 will move the closure beam assembly 2072, the lower portion 2014 of the closure nut assembly 2084'', the firing nut 2110 and firing bar assembly 2112, as well as the retaining pin proximally. Such movement will enable the tissue to be released from between the cartridge module 2060 and the anvil assembly 2140.”).

In the interest of compact prosecution, should the applicant argue that the retraction crank cited in Boudreaux does not meet the limitations of the claim, the examiner includes this alternative 103 rejection.  Therefore, claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Boudreaux (US 2014/0305988), or, in the alternative, under 35 U.S.C. 103 as obvious over Boudreaux (US 2014/0305988) in view of Boudreaux (US 2008/0237296).

Boudreaux (US 2014/0305988) discloses the features as cited above.

Boudreaux (US 2014/0305988) does not explicitly disclose: the type of rotating crank utilizing a pawl and teeth as claimed in the current application.

Boudreaux (US 2008/0237296) teaches: a retraction crank (Fig. 16, retraction assembly 500, including specifically crank 42) rotatably mounted;

wherein said retraction crank is selectively engageable with said firing member (see [0076-0077] for a description of the use of the retraction assembly), and wherein said retraction crank is configured to retract said firing member away from said end effector ([0077] “After the firing sequence has been completed, the clinician can use the manual retraction lever 42 to retract the firing bar 32 to the unactuated position”).

Because both Boudreaux references teach manual retraction devices, it
would have been obvious to one of ordinary skill in the art to substitute one form of retraction device (slide) with another (lever and pawl) to achieve the predictable result of manually retracting the firing member . KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  The benefit of using a lever rather than a slide is that a lever can be more easily manipulated when operating under less than ideal conditions (wet, gloved, etc.).  Furthermore, as it is a manually operated device, a level can increase the leverage on the retraction device, thus allowing more force to be generated by the operator. 

Regarding claims 2 and 11, the modified Boudreaux further discloses: wherein said firing member is configured to move said first jaw (Figs. 38-41, cartridge module 2060) from the open position toward the closed position ([0228], “Manual movement of the slide 2162 results in movement of the push rod 2164. The distal movement or proximal retraction of the push rod 2164 results in corresponding movement of the retaining pin 2180.”).

Regarding claims 3 and 12, the modified Boudreaux further discloses:  wherein said shaft assembly (Fig. 54, elongated frame assembly 2020) further comprises a closure member (Figs. 39 and 56, closure beam assembly 2072) configured to move said first jaw (Figs. 38-41, cartridge module 2060) toward the closed position (see [0232] for functional description).

Regarding claims 4 and 13, the modified Boudreaux further discloses: wherein said end effector further comprises a second jaw (Fig. 39, curved distal end 2074) , wherein said shaft (Fig. 54, elongated frame assembly 2020) comprises a shaft frame  (Figs. 39 and 56, closure beam assembly 2072) slidable relative to said proximal attachment portion (see [0232]), wherein said second jaw  (Fig. 39, curved distal end 2074) is mounted to said shaft frame (Figs. 39 and 56, closure beam assembly 2072), and wherein said second jaw is movable by said shaft frame to move said first jaw toward said open position ([0225] “As indicated above, the distal end 2074 of the closure beam assembly 2072 is configured to operably support the cartridge housing 2062 of a cartridge module 2060 therein”).


Regarding claims 5 and 14, the modified Boudreaux further discloses: a retraction pawl (from 2008/0237296 - Fig. 13, retraction pawl 516) pivotably mounted to said retraction crank (from 2008/0237296 - Fig. 13, crank 42), and wherein said retraction pawl is configured to engage said firing member when said retraction crank is rotated relative to said proximal attachment portion (from 2008/0237296 - see [0077] for description of this limitation).

Regarding claim 6, the modified Boudreaux further discloses: the motorized surgical system comprises a first motorized surgical system ([0004], “FIG. 1 is a perspective view of a modular surgical system that includes a motor-driven surgical instrument and three interchangeable end effectors” – Fig. 1,  motor driven surgical instrument 10), wherein said proximal attachment portion is configured to be mounted to a second motorized surgical system, and wherein said firing member is configured to be operably coupled to the second motorized surgical system  ([0181], “it will be understood that the various unique and novel drive system arrangements depicted in connection with handle 14 as well as the various end effector arrangements disclosed herein may also be effectively employed in connection with robotically-controlled surgical systems”).

Regarding claims 7 and 15, the modified Boudreaux further discloses: the first motorized surgical system comprises a handle (Fig. 1, handle 14) of a surgical (Fig. 1, motor driven surgical instrument 10), and wherein the second motorized surgical system comprises a surgical robot ([0181], “it will be understood that the various unique and novel drive system arrangements depicted in connection with handle 14 as well as the various end effector arrangements disclosed herein may also be effectively employed in connection with robotically-controlled surgical systems”).

Regarding claims 8, 16 and 19, the modified Boudreaux further discloses: end effector (Fig. 38, end effector tool head 2002) comprises a staple cartridge (Figs. 39 and 54, cartridge module 2060).

Regarding claims 9, 17 and 20, the modified Boudreaux further discloses: said staple cartridge is replaceable ([0225], “The end effector 2000 may be disposed of after a single use or the end effector 2000 may be reusable by replacing the spent cartridge module”).

Regarding claim 10, Boudreaux discloses; A surgical system ([0004], “FIG. 1 is a perspective view of a modular surgical system that includes a motor-driven surgical instrument and three interchangeable end effectors”), comprising: 
a first motorized surgical system (Fig. 1,  motor driven surgical instrument 10) comprising a first electrical motor (Fig. 1, first drive system 20); 

([0181], “it will be understood that the various unique and novel drive system arrangements depicted in connection with handle 14 as well as the various end effector arrangements disclosed herein may also be effectively employed in connection with robotically-controlled surgical systems”) comprising a second electrical motor (Fig. 1, second drive system 40); and 

a shaft assembly (Fig.1, end effector 2000), comprising:
 
a proximal attachment portion (Fig. 54, housing 2010”) movable relative to said first motorized surgical system and said second motorized surgical system, wherein said proximal attachment portion is selectively mountable to said first motorized surgical system and said second motorized surgical system (Fig. 1 shows the various end effector options, including the embodiment of item 2000, detached from the drive system 10); 

a shaft (Fig. 54, elongated frame assembly 2020) extending from said proximal attachment portion; 

an end effector (Fig. 38, end effector tool head 2002) coupled to said shaft; wherein said end effector comprises a first jaw (Figs. 38-41, cartridge module 2060) movable between an open position ([0254] “FIGS. 54-56 depict the end effector 2000'' in an "open" position prior to use.”) and a closed position ([0254], “FIGS. 57 and 58 depict the end effector 2000 in its closed state.”);

a firing member  (Fig. 39, closure beam assembly 2072) configured to engage said first electrical motor ([0226], “Thus, when the closure beam assembly 2072 is advanced in the distal direction "DD" upon actuation of the first drive system in the surgical instrument”) when said proximal attachment portion is mounted to said first motorized surgical system and configured to engage said second electrical motor ([0228], “The retaining pin 2180 actuation mechanism 2160 also operably interacts with the closure beam assembly 2072 such that actuation of the closure system 2070 will result in automatic distal movement of the retaining pin 2180.”)(This limitation represents an intended use of the device.  As this cited device can be attached to more than one specific handle, it meets the limitation of the claim.  It is clearly stated in the disclosure of Boudreaux that it can be attached and detached from various handles etc..);)when said proximal attachment portion is mounted to said second motorized surgical system, wherein said firing member (Fig. 39, closure beam assembly 2072) is movable toward said end effector when said first jaw  (Figs. 38-41, cartridge module 2060) is in the closed position ([0226], “Thus, when the closure beam assembly 2072 is advanced in the distal direction "DD" upon actuation of the first drive system in the surgical instrument, the firing nut 2110 will be carried in the distal direction "DD" within the closure nut assembly 2084.”) to sequentially fire staples (paragraph [0232] in its entirety describes the relationship between the staple firing member and the staple firing stroke, further, it describes the firing of the staples as part of a sequence of events) from a longitudinal row (Fig. 38 clearly shows the staples in a row); and 

a retraction crank  (Fig. 54, saddle shaped slide 2162) rotatably mounted ([0228], “The slide 2162 is pivotally connected”) to said proximal attachment portion and movable along with said proximal attachment portion when said proximal attachment portion is moved relative to the first motorized surgical system and the second motorized surgical system, wherein said retraction crank is selectively engageable with said firing member ([0228], “The slide 2162 is pivotally connected to a push rod driver 2163 that is slidably supported within the housing 2010. The push rod driver 2163 is restrained for longitudinal movement along the long axis of the end effector 2000. The push rod driver 2163 is connected to a push rod 2164”), and wherein said retraction crank is selectively operable configured to retract said staple firing member away from said end effector in the event that said shaft assembly is: 
mounted to said first motorized surgical system; mounted to said second motorized surgical system; and 
not mounted to either the first motorized surgical system or the second motorized surgical system ([0232], “The clinician may retract the retention pin 2180 to its starting position prior to actuating the closure system 2070 to return the closure beam 2072 to its starting position”; [0254], “Once the drive coupler pin 2220 has been removed from the hole 2215, the proximal drive train portion 2202 (closure beam assembly 2072) may be moved in the proximal direction "PD" by moving the saddle shaped slide button 2162 proximally. Such movement of the button 2162 will move the closure beam assembly 2072, the lower portion 2014 of the closure nut assembly 2084'', the firing nut 2110 and firing bar assembly 2112, as well as the retaining pin proximally. Such movement will enable the tissue to be released from between the cartridge module 2060 and the anvil assembly 2140.”).

In the interest of compact prosecution, should the applicant argue that the retraction crank cited in Boudreaux does not meet the limitations of the claim, the examiner includes this alternative 103 rejection.  Therefore, claim 10 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Boudreaux (US 2014/0305988), or, in the alternative, under 35 U.S.C. 103 as obvious over Boudreaux (US 2014/0305988) in view of Boudreaux (US 2008/0237296).

Boudreaux (US 2014/0305988) discloses the features as cited above.

Boudreaux (US 2014/0305988) does not explicitly disclose: the type of rotating crank utilizing a pawl and teeth as claimed in the current application.

Boudreaux (US 2008/0237296) teaches: a retraction crank (Fig. 16, retraction assembly 500, including specifically crank 42) rotatably mounted;

wherein said retraction crank is selectively engageable with said firing member (see [0076-0077] for a description of the use of the retraction assembly), and wherein said retraction crank is configured to retract said firing member away from said end effector ([0077] “After the firing sequence has been completed, the clinician can use the manual retraction lever 42 to retract the firing bar 32 to the unactuated position”).

Because both Boudreaux references teach manual retraction devices, it
would have been obvious to one of ordinary skill in the art to substitute one form of retraction device (slide) with another (lever and pawl) to achieve the predictable result of manually retracting the firing member . KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  The benefit of using a lever rather than a slide is that a lever can be more easily manipulated when operating under less than ideal conditions (wet, gloved, etc.).  Furthermore, as it is a manually operated device, a lever can increase the leverage on the retraction device, thus allowing more force to be generated by the operator. 

Regarding claim 18, Boudreaux discloses;  A shaft assembly  (Fig. 54, End Effector 2000”) for use with a first surgical instrument system ([0004], “FIG. 1 is a perspective view of a modular surgical system that includes a motor-driven surgical instrument and three interchangeable end effectors” – Fig. 1,  motor driven surgical instrument 10) and a second surgical instrument system  ([0181], “it will be understood that the various unique and novel drive system arrangements depicted in connection with handle 14 as well as the various end effector arrangements disclosed herein may also be effectively employed in connection with robotically-controlled surgical systems”), said shaft assembly comprising: 

(Fig. 54, housing 2010”) movable relative to the first surgical instrument system and the second surgical instrument system and selectively mountable to the first surgical instrument system and the second surgical instrument system; 

a shaft (Fig. 54, elongated frame assembly 2020) extending from said proximal attachment portion; 

an end effector (Fig. 38, end effector tool head 2002) coupled to said shaft; a jaw (Figs. 38-41, cartridge module 2060) movable between an open position ([0254] “FIGS. 54-56 depict the end effector 2000'' in an "open" position prior to use.”) and a closed position ([0254], “FIGS. 57 and 58 depict the end effector 2000 in its closed state.”);

a firing member (Fig. 54, push rod 2164) configured to engage the first surgical instrument system when said proximal attachment portion is mounted to the first surgical instrument system ([0228], “The retaining pin 2180 actuation mechanism 2160 also operably interacts with the closure beam assembly 2072 such that actuation of the closure system 2070 will result in automatic distal movement of the retaining pin 2180.”) and configured to engage the second surgical instrument system when said proximal attachment portion is mounted to the second surgical instrument system ([0228], “The retaining pin 2180 actuation mechanism 2160 also operably interacts with the closure beam assembly 2072 such that actuation of the closure system 2070 will result in automatic distal movement of the retaining pin 2180.”), wherein said staple firing member is movable toward said end effector 
when said first jaw  (Figs. 38-41, cartridge module 2060) is in the closed position ([0226], “Thus, when the closure beam assembly 2072 is advanced in the distal direction "DD" upon actuation of the first drive system in the surgical instrument, the firing nut 2110 will be carried in the distal direction "DD" within the closure nut assembly 2084.”) to sequentially fire staples (paragraph [0232] in its entirety describes the relationship between the staple firing member and the staple firing stroke, further, it describes the firing of the staples as part of a sequence of events) from a longitudinal row (Fig. 38 clearly shows the staples in a row), and

manually-operable retraction means (Fig. 54, saddle shaped slide 2162) for selectively engaging said firing member ([0228], “The slide 2162 is pivotally connected to a push rod driver 2163 that is slidably supported within the housing 2010. The push rod driver 2163 is restrained for longitudinal movement along the long axis of the end effector 2000. The push rod driver 2163 is connected to a push rod 2164”) and retracting said staple firing member ([0232], “the clinician may manually retract the retention pin 2180 to its starting position using the saddle shaped slide 2162”) away from said end effector even when said proximal attachment portion is not mounted to the first surgical instrument system or the second surgical instrument system, wherein said manually-operably retraction means is movable along with said proximal attachment portion.

).

Boudreaux (US 2014/0305988) discloses the features as cited above.

Boudreaux (US 2014/0305988) does not explicitly disclose: the type of rotating crank utilizing a pawl and teeth as claimed in the current application.

Boudreaux (US 2008/0237296) teaches: a retraction crank (Fig. 16, retraction assembly 500, including specifically crank 42) rotatably mounted;

wherein said retraction crank is selectively engageable with said firing member (see [0076-0077] for a description of the use of the retraction assembly), and wherein said retraction crank is configured to retract said firing member away from said end effector ([0077] “After the firing sequence has been completed, the clinician can use the manual retraction lever 42 to retract the firing bar 32 to the unactuated position”).

Because both Boudreaux references teach manual retraction devices, it


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731